  Case 3:20-cv-02981-C Document 13-1 Filed 02/09/21                Page 1 of 1 PageID 52



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ETC SUNOCO HOLDINGS LLC                     )
(formerly known as SUNOCO, INC.),           )
                                            )
              Plaintiffs,                   )
                                            )
     v.                                     )         CIVIL NO. 3:20-cv-2981
UNITED STATES OF AMERICA,                   )
                                            )
              Defendant.                    )

             ORDER EXTENDING UNITED STATES’ TIME TO ANSWER

       BEFORE THE COURT is Defendant United States of America’s Unopposed Motion to

Extend Time to Answer, and the Court, having considered the motion, finds it to have merit.

Accordingly, it is hereby ORDERED that the United States will serve its answer or otherwise

respond to the complaint by March 29, 2021.



       DATED: ____________________, 2021.




                                                      ___________________________________
                                                      SAM R. CUMMINGS
                                                      UNITED STATES DISTRICT JUDGE




                                                1
